As the ability of the town to build and maintain the highway was a material part of the question of laying out (Dudley v. Cilley, 5 N.H. 558,560, 561; Winship v. Enfield, 42 N.H. 197, 204, 205), a diminution of that ability is a change of circumstances that may be a sufficient reason for discontinuance. It is possible that after a road is laid out, and before it is built, the resources of the town may be so reduced that the expense of the road would be unreasonably burdensome.
Case discharged.
STANLEY, J., did not sit.